Citation Nr: 0917740	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  06-28 157	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1989 to June 
1994, and from February 1998 to January 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  In an October 1994 rating decision, the RO denied the 
Veteran's claim for service connection for left ear hearing 
loss; although notified of the denial, the Veteran failed to 
initiate an appeal.

3.  New evidence associated with the claims file since the 
October 1994 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for left ear hearing loss, and raises a 
reasonable possibility of substantiating the claim for 
service connection for left ear hearing loss.

4.  Although the Veteran may well have experienced in-service 
noise exposure, as documented, the record reflects no 
competent medical evidence of current left ear hearing 
disability as required by VA regulations.

CONCLUSIONS OF LAW

1.  The October 1994 RO decision that denied the Veteran's 
claim for service connection for left ear hearing loss is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's October 1994 denial 
is new and material, the criteria for reopening the Veteran's 
claim for service connection for left ear hearing loss are 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

3.  A left ear hearing loss was not incurred in or aggravated 
during either period of active service, nor may service 
incurrence of an organic disease of the nervous system 
(sensorineural hearing loss) be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled.  
In this case, the Veteran's petition to reopen his claim for 
service connection for left ear hearing loss was filed in 
December 2005.  He was notified of the provisions of the VCAA 
by the RO in correspondence dated in January 2006 and March 
2006.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to this matter 
was provided in a March 2006 letter.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  As the Veteran's claim for service connection for 
left ear hearing loss has been reopened, the specific notice 
concerning matters addressed in Kent is not required in this 
case.

The notice requirements pertinent to the issue of left ear 
hearing loss have been met and all identified and authorized 
records relevant to this matter has been requested or 
obtained.  The Board finds that the available medical 
evidence is sufficient for an adequate determination.  There 
has been substantial compliance with all pertinent VA laws 
and regulations and to move forward with this claim would not 
cause any prejudice to the Veteran.

New and Material Evidence Claim

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Furthermore, for purposes of the new and material 
analysis, the credibility of the evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (2008).

The Board notes that the Veteran is presently service-
connected for right ear hearing loss and tinnitus.

In an October 1994 rating decision, the RO denied the 
Veteran's claim for service connection for left ear hearing 
loss, noting that while there was some fluctuation in the 
audiometric examination results, the results were still in 
the normal range of hearing.  Subsequently, in a letter dated 
November 1, 1994, the RO notified the Veteran of this denial 
and the Veteran did not appeal this decision.  

The evidence of record at the time of this decision included 
the Veteran's service treatment records from his first period 
of active service, which reflected asymmetric hearing loss 
with some fluctuation in hearing in the left ear, but 
indicating his left ear was within normal hearing limits 
according to VA regulations as well as a H1 hearing loss 
profile; a copy of an August 1994 VA audiogram, which showed 
slight high frequency hearing loss in the right ear, but that 
hearing in the left ear was within normal limits; and a copy 
of his October 1994 VA examination for other claimed 
disorders.

Although notified of the October 1994 denial, the Veteran did 
not initiate an appeal of the decision denying his claim for 
service connection for left ear hearing loss.  As such, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In December 2005, the Veteran requested that his claim for 
left ear hearing loss be reopened.  Evidence added to the 
claims file since the October 1994 denial includes: service 
treatment records from his second period of active service, 
which showed asymmetric hearing loss and included a June 2005 
Medical Board, which indicated that hearing loss originated 
in 1991 and was secondary to loud noise exposure as a result 
of service in the Desert Storm conflict, and an October 2005 
Physical Evaluation Board report supporting separation with 
severance pay for asthma; an August 1994 VA audiogram which 
showed left ear hearing within normal limits; a copy of an 
October 1994 VA examination which showed normal ears;  a copy 
of the Veteran's November 1994 Persian Gulf examination, 
which noted normal bilateral hearing; duplicate copies of in-
service audiograms from his first period of active duty; a 
report of the Veteran's February 2006 VA examination; a 
report of his March 2006 VA examination that did not include 
a hearing examination; a signed statement by a private family 
nurse practitioner dated in April 2006, which recited that 
she had reviewed the Veteran's medical records and believed 
his bilateral hearing loss was service connected; and 
statements from the Veteran's representative.

This evidence is "new" in that it was not previously before 
agency decision makers at the time of the October 1994 
decision, and some of this evidence is not cumulative or 
duplicative of evidence previously considered.  The June 2005 
Medical Board and the April 2006 statement of the private 
family nurse practitioner represent "material" evidence, as 
they constitute evidence which, alone or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, i.e., that the Veteran's 
hearing loss was related to his period of service and 
constituted a disability for VA purposes.  Consequently, this 
evidence raises a reasonable possibility of substantiating 
the Veteran's claim for service connection for left ear 
hearing loss.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
left ear hearing loss are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Service Connection - Laws and Regulations 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system 
(sensorineural hearing loss), become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A.  
§§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

As noted above, a hearing loss disability for VA compensation 
purposes is defined by regulation and impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385 (2008).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.

Factual Background and Analysis

The Veteran contends that he suffers from a mild left ear 
hearing loss that he incurred while serving in combat.  
Service records show that he served in Operation Desert 
Storm, and received two Bronze Stars and a combat infantryman 
badge.

Service medical records from both periods of active service 
reflected asymmetric hearing loss, though the left ear 
hearing was always within normal limits below the 6,000 Hz 
level.  Audiometric examinations were conducted during on 
various occasions during the Veteran's periods of service, 
with the left ear results noted below:


HERTZ
Date
Ear
500
1000
2000
3000
4000
Feb. 
1988
LEFT
10
0
0
0
0
Apr. 
1990
LEFT
20
0
10
00
00
May 1991
LEFT
15
5
10
00
00
May 1992
LEFT
20
10
5
10
20
April 
1993
LEFT
20
0
0
5
0
Dec. 
1993
LEFT
15
5
0
5
10
May 1996
LEFT
5
0
0
0
0
May 2001
LEFT
5
0
0
-5
0
April 
2005
LEFT
10
10
5
10
5

A hearing loss profile in April 1990 noted that the Veteran 
was routinely exposed to hazardous noise; however, the 
attached audiogram revealed bilateral hearing within normal 
limits below the 6,000 Hz level.  A June 1992 record 
reflected an interpretation of an audiogram with the Veteran 
noted to have an asymmetrical hearing loss, right ear greater 
than the left ear, with mild to moderate sensorineural 
hearing loss within the band of 6000 to 8000 Hz in the right 
ear and mild sensorineural hearing loss in the 6000 to 8000 
Hz band for the left ear.  

An April 2005 Medical Board examination noted hearing loss at 
higher frequencies, but the audiogram for this examination 
showed left ear hearing within normal limits according to VA 
regulations.  A June 2005 Medical Board indicated that the 
Veteran's hearing loss originated in 1991 and was secondary 
to loud noise exposure due to service in Operation Desert 
Storm.  Hearing loss and another condition were listed as 
medically acceptable while two other disorders were listed by 
the board as medically unacceptable.  According to the 
October 2005 Physical Evaluation Board, the Veteran was 
separated from service with severance pay for his asthma 
disorder.  

An August 1994 VA audiogram showed, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
--
0
0
0
0

Speech audiometry revealed speech recognition ability of 98 
percent in the left ear.

The Veteran underwent a November 1994 Persian Gulf 
examination which showed normal bilateral hearing.

The Veteran underwent a VA examination in February 2006.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
5
10
20

Speech recognition scores on the Maryland CNC Word List were 
76 percent in the Veteran's right ear and 94 percent in the 
left ear.  The VA audiologist diagnosed sensorineural hearing 
loss in the right ear, but no disabling hearing loss in the 
left ear.

In an April 2006 signed statement, a private family nurse 
practitioner, who was the Veteran's primary care manager for 
the past several years, wrote that the Veteran's bilateral 
hearing loss was service connected.  The nurse practitioner 
noted that the Veteran was an infantry soldier, that he had a 
history of combat deployment to Iraq for seven months, and 
that he had documented hearing loss afterwards.

Based upon the evidence of record, the Board finds that the 
Veteran's left ear hearing loss does not meet the criteria 
for service connection.  The Board notes that the Veteran is 
service-connected for tinnitus and right ear hearing loss.

In order to be considered for service connection, a claimant 
must first have a current disability.  Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  In addition to medical evidence 
establishing the presence of a current disability, the record 
must also contain medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, as well as medical evidence of a nexus between the 
current disability and either an in-service disease or injury 
or a service-connected disability.  See Hickson, 12 Vet. App. 
at 253; Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, while the appellant's service records indicate 
exposure to acoustic trauma while in service, the Board notes 
that the post-service medical evidence is entirely negative 
for any indication that the appellant currently has a left 
ear hearing loss disability as such is defined by 38 C.F.R. 
§ 3.385.  Medical evidence may show left ear high frequency 
hearing loss at the 6,000 Hz level, but that does not qualify 
a veteran for hearing loss disability under VA regulations.  
The claims folder contains no diagnosis of a current left ear 
hearing loss under the provisions of 38 C.F.R. § 3.385.  

The Board notes that the April 2006 statement of the family 
nurse practitioner, while credible for purposes of reopening 
the Veteran's claim, is of no avail.  The Veteran does not 
have a current left ear hearing disability, and her statement 
concerned bilateral hearing loss without reference to the 
provisions of 38 C.F.R. § 3.385.

The Board also has considered whether service connection for 
left ear hearing loss could be established on a presumptive 
basis.  To establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the Veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  In this 
case, no medical evidence demonstrates that the Veteran 
experienced left ear hearing loss to a compensable level 
within a year after his discharge from either period of 
active duty.  Therefore, service connection for left ear 
hearing loss cannot be established on a presumptive basis.

Simply put, in the absence of proof of a present left ear 
hearing loss disability, there can be no valid claim.  As 
there is no competent evidence that the Veteran currently has 
a left ear hearing disorder, service connection for a left 
ear hearing disability is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) (service connection 
presupposes a current diagnosis of the claimed disability).

For these reasons, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
left ear hearing loss.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

New and material evidence was submitted to reopen a claim of 
entitlement to service connection for left ear hearing loss; 
to this extent the appeal is allowed.

Entitlement to service connection for left ear hearing loss 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


